956 F.2d 207
STOCK WEST CORPORATION, an Oregon corporation, Plaintiff-Appellant,v.Michael TAYLOR, Defendant-Appellee.
No. 90-35201.
United States Court of Appeals,Ninth Circuit.
Feb. 5, 1992.

Barbee B. Lyon, Tonkon, Torp, Galen, Marmaduke & Booth, Portland, Or., for plaintiff-appellant.
Alan C. Stay, Office of the Reservation Atty., Nespelem, Wash., for defendant-appellee.
Prior Report:  942 F.2d 655.
Before WALLACE, Chief Judge, BROWNING, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, D.W. NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, RYMER, T.G. NELSON, and KLEINFELD, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.